LEAHY, District Judge.
This is a diversity case where plaintiff seeks to set aside a merger of two Delaware companies. Delaware law controls. Plaintiff is the alleged owner of unregistered shares. Under Delaware law, an unregistered stockholder cannot attack a merger. Salt Dome Oil Corporation v. Schenck, Del., 41 A.2d 583, 158 A.L.R. 975; Application of General Realty & Utilities Corporation, Del.Ch., 42 A.2d 24.
Plaintiff also seeks to amend his complaint to bring in other parties plaintiff. If he cannot maintain his own complaint, he has no right to amend it. The complaint should be dismissed.